Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to the substitute specification/documents submitted on 4/29/20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 (i.e. claims 1 and 5-6) of US Patent 10,572,292 (hereafter ‘292). The difference being a slight difference in wording and that claims 5-6 of Patent ‘292 of patent ‘292 are claimed in a different claim hierarchy as well as being silent on the explicit selection of a host to place the virtual machine.  However, claim 6 of Patent ‘292 disclosed the identification of a host to place the virtual machine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly perform an intended act to achieve the predictable result of placing the virtual machine in a preferred host that satisfy the virtual machine requirement.  Furthermore, implementing claims in different claim hierarchy are well known in the art would have been a matter of design choice.
As to claim 2, these claims are rejected for the same reason as claim 1 above with respect to claim 2 of patent ‘292. Furthermore, the difference being claim 2 of the instant application and claim 2 of patent ‘292 are claimed in a different claim hierarchy. However, implementing claims in different claim hierarchy are well known in the art and would have been a matter of design choice.

US Patent 10,572,292
Instant Application
1. A system, comprising: 
at least one computing device comprising at least one processor and at least one memory; 
program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to: 
identify a configuration of a virtual machine that indicates that a virtual graphics processing unit (vGPU) is to be utilized in an execution of the virtual machine, the configuration comprising a graphics computing requirement comprising a preferred graphics card for the virtual machine, wherein the configuration is platform independent; identify a plurality of hosts available in a computing environment to place the virtual machine, wherein each of the plurality of hosts comprises at least one of a plurality of physical graphics processing units (GPUs); and 
identify one of the plurality of hosts to place the virtual machine based at least in part on the graphics computing requirement, the one of the plurality of hosts being identified based at least in part on and identification of an available one of the plurality of hosts comprising the preferred graphics card having a highest host load.

6. The system of claim 1, further comprising program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to: 
identify another configuration of another virtual machine that does not specify a preferred graphics card; and 
identify another one of the plurality of hosts to place the another virtual machine based at least in part on a priority determined for each of the plurality of hosts.

5. The system of claim 1, wherein the virtual machine is one of a plurality of virtual machines (VMs) executing in a computing environment; and further comprising program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to, in response to a delete request or an optimization requested being identified, reassign at least one of the plurality of VMs to another host based at in part on an order in which the plurality of VMs were created.
1. A system, comprising: 
at least one computing device comprising at least one processor and at least one memory; 

program instructions stored in the at least one memory, wherein the program instructions, when executed by the at least one processor, cause the at least one computing device to at least: 
identify a virtual machine configuration comprising a platform independent graphics computing requirement, wherein a virtual graphics processing unit (vGPU) is to be utilized in an execution of the virtual machine; 



identify a plurality of hosts in a computing environment to place the virtual machine, wherein the plurality of hosts satisfy the platform independent graphics computing requirement; and 

select one of the plurality of hosts to place the virtual machine based at least in part on a priority determined for a respective one of the plurality of hosts;































identify a delete request or an optimization for at least one of a plurality of virtual machines (VMs) of the one of the plurality of hosts; and reassign at least one of the plurality of VMs to another host based at in part on an order in which the plurality of VMs were created.
2. The system of claim 1, wherein the graphics computing requirement further comprises at least one of: a video memory requirement, a central processing unit (CPU) requirement, and a random-access memory (RAM) requirement.
2. The system of claim 1, wherein the platform independent graphics computing requirement comprises at least one of: a video memory requirement, a central processing unit (CPU) requirement, and a random-access memory (RAM) requirement.

  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
Claims 1-2 would be allowable by overcoming the non-statutory double patenting rejection(s) above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the limitation “identify a delete request or an optimization for at least one of a plurality of virtual machines of the one of the plurality of hosts; and reassign at least one of the plurality of virtual machines to another host based at in part on an order in which the plurality of virtual machines were created” recited in independent claim 1 and the limitation “determining that a subset of the plurality of hosts that have equivalent priorities… and the one of the plurality of hosts being selected based at least in part on having a highest load among the subset of the plurality of hosts that have equivalent priorities” recited in claims 8 and 15.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claim invention to have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Response to Arguments
Applicant's arguments filed on 6/1/22 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
A terminal disclaimer is submitted along with this response to obviate the outstanding non-statutory obviousness-type double patenting.  
Examiner respectfully traversed Applicant's remarks:

As to point (a), since a terminal disclaimer was not present in the response as indicated, the outstanding double patenting rejection is maintained.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199